DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claim 12 is objected to because of the following informalities:  
Claim 12, line 6: “the detected size” should read -- the detected size of the occupant --, for consistency with the previous recited elements in claims 8 and 12.
Appropriate correction is required.
Claim Interpretation


The line numbers used in this section refer to the line counts of the individual paragraphs of the specification.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: reproduction control portion … in claim 1, occupant detection portion … in claim 1, body size detection portion … in claim 1, correction amount calculation portion … in claim 1, registration request detection portion … in claim 2, internal pressure target value registration portion … in claim 2, correction amount registration portion … in claim 2, registered correction amount erasing portion … in claim 3, reproduction request detection portion … in claim 4, seated state reproduction control portion … in claim 4, non-seated state reproduction control portion … in claims 4 and 6, provisional correction amount calculation portion … in claim 5, and memory operation portion … in claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification interpretations of the structure is as follows:
Per paragraph [0052] of the specification, controller 30 functions as the reproduction control portion, the occupant detection portion, the body size detection portion, the correction amount calculation portion, the registration request detection portion, the internal pressure target value registration portion, the correction amount registration portion, the registered correction amount erasing portion, the reproduction request detection portion, the seated state reproduction control portion, the non-seated state reproduction control portion, and the provisional correction amount calculation portion.  While a controller is understood in the art to have structure, paragraph [0022] of the specification allows the possibility that the controller is comprised of both hardware and software.  The software is necessarily integrated into the hardware, and the hardware/software combination has structure as a whole.  Therefore, each abovementioned “portion” is understood from the specification to have structure due to being equivalent to a controller having structure.  Further, per paragraph [0052], lines 8-10, each function control portion may be a part of multiple processors, which also have structure for the same reason as above.
Per paragraphs [0025], [0027], and [0049] of the specification, the memory operation portion is separate from controller 30, and it contains a physical switch or is a portable device functioning as a memory operation portion.  In either of these cases, a switch or a mobile device indicates that circuitry is present within what is considered to be the memory operation portion.  Thus, the memory operation portion is understood from the specification to have structure.
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 7, line 3, recites the limitation "the storage region”.  There is insufficient antecedent basis for this limitation in the claim.  While claim 2 does recite “a storage region”, claim 7 depends only on claim 1 and not on claim 2.  For examination purposes, examiner has interpreted that “the storage region” in claim 7 is intended be -- a storage region --.
Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is at least a processor or the like capable of performing the claimed functions.  As currently written, the functions are not being performed by any device and merely happen without a means, which is not possible.  In paragraph [0016] of the specification, controller 30 (i.e. a processor) provides necessary I/O in order to inflate a seat and to collect and process data.  The following changes are recommended in order to overcome this rejection:
Claim 8, line 1: “A method for controlling …” should read -- A method, performed by one or more processors, for controlling … --, or else the essential element of -- …, by the one or more processors, … -- should be inserted with each function being performed in the claim.
Claims 9-12, line 1: “The method for controlling …” should read -- The method, performed by the one or more processors, for controlling … --, or else the essential element of -- …, by the one or more processors, … -- should be inserted with each function being performed in each of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Strumolo et al. (US 2018/0072199; hereinafter Strumolo), in view of Breed et al. (US 2005/0248136; hereinafter Breed).
Regarding claim 1, Strumolo discloses:
A vehicle seat device (Fig. 1; and para. [0008]) comprising:
a reproduction control portion configured to inflate an airbag provided in a seat based on an internal pressure target value; (para. [0003]: A controller operates valves to inflate a seat to a predetermined pressure.)
an occupant detection portion configured to detect a seated state in which an occupant is seated on the seat; (para. [0034]; and para. [0037]: An occupant sensor determines if a seat is occupied, and an occupant is detected.)
a body … detection portion configured to detect … the occupant …; (para. [0034]; and para. [0037]: An occupant sensor determines if a seat is occupied, and an occupant is detected.  After the customization procedure is initiated, equalization of bladder pressure occurs due to the weight of the occupant causing pressure on inflated seat bladders.) and
a correction amount calculation portion configured to calculate, based on … the occupant, a correction amount to be used to correct the internal pressure target value in a non-seated state in which the occupant is not seated on the seat.  (Fig. 7-11; and para. [0034]-para. [0038]: A customization process occurs from a starting point of an unoccupied seat inflated to a predetermined internal pressure target, which is adjusted by adding or subtracting determined correction amounts to inflatable bladder pressure (para. [0038]).  According to para. [0036], the unoccupied seat of Fig. 8 can maintain a previous arrangement from the described customization process, meaning that the predetermined internal pressure target is an iterative product of the customization process itself.  Ultimately, as a result of the iterative process, a correction amount (i.e. subtracted pressure during seat occupancy) is used to correct the initial predetermined pressure target, which becomes a corrected internal pressure target value used in the pressure levels for the non-seated state of Fig. 7.)
Strumolo does not disclose:
…
 body size detection portion configured to detect a size of the occupant …
… calculate, based on the size of the occupant, a correction amount …

Breed, in the same field of endeavor, teaches:
…
a body size detection portion configured to detect a size of the occupant … (para. [0082]; para. [0087]; para. [0092]; para. [0095]; and para. [0099]: Occupant size within a vehicle is detected in order to adjust the position of various components of the vehicle to permit a safer and more effective operation of the vehicle.)
… the size of the occupant … (para. [0082]; para. [0087]; para. [0092]; para. [0095]; and para. [0099])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflate an airbag provided in a seat based on an internal pressure target value, the detect a seated state in which an occupant is seated on the seat, the detection of an occupant body, and the calculate, based on … the occupant, a correction amount to be used to correct the internal pressure target value in a non-seated state in which the occupant is not seated on the seat of in view of Strumolo with the detect a size of the occupant of Breed for the benefit of being able to use the determined information for automatically adjusting the position of various components of the vehicle to permit safer and more effective operation of the vehicle (Breed: para. [0087]; and para. [0092]).  Controlling the inflation level of seat bladders is equivalent to adjusting the position of vehicle components, and the increased driver comfort resulting from such an adjustment would increase effective vehicle operation.  Therefore, since a goal described in the disclosure of the application is to provide increased occupant comfort, one of ordinary skill in the art would be motivated 
Regarding claim 7, Strumolo in view of Breed discloses or teaches:
The vehicle seat device according to claim 1, comprising a memory operation portion used for a registration request that causes the internal pressure target value to be registered in the storage region, and a reproduction request that causes the airbag to be inflated based on the internal pressure target value registered in the storage region, wherein the memory operation portion is configured to be shared by a registration operation and a reproduction operation of a seat position.  (Strumolo: para. [0026]; para. [0031]; para. [0034]; para. [0036]; and para. [0038]: Controller (60) controls a predetermined pressure and a customized pressure in vehicle seat bladders, also adding and subtracting pressure in a seated state and maintaining a previous arrangement from the customization process for an unseated state (Fig. 8), which would follow the customization process occurring for a seated state (Fig. 11).  The existence of predetermined control settings for the processor indicates that a memory operation element and a memory element is associated with the controller to cause the execution of instructions containing a registered internal pressure target value (i.e. the predetermined pressure value) in order to inflate the airbag according to the pressure target value as a reproduction operation of a seat position.  Thus, the controller contains or has connectivity with a memory operation portion interfacing with both the registration operation and the reproduction operation.)
Regarding claim 8, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Allowable Subject Matter

Claims 9-12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-6 and 9-12 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Neither Strumolo, nor Breed discloses or teaches the limitations 
“…
a registration request detection portion configured to detect a registration request;
an internal pressure target value registration portion configured to register, when the registration request is detected, a current value of an internal pressure of the airbag in a storage region as the internal pressure target value; and
a correction amount registration portion configured to register, when the registration request is detected in the seated state of the occupant, the correction amount calculated in the seated state in the storage region.” as recited in claim 2 and analogously recited in claim 9 of the application. 
Strumolo is cited as disclosing a potential control loop that corrects seat bladder inflation pressure when an occupant sits in a seat, determining, by correcting the inflation amount with a correction amount, a new inflation pressure target to be used as the predetermined inflation amount for a seat in which the occupant is not seated.  However, Strumolo merely calculates a correction 
Claims 3-6 and 10-12 are allowable due to their dependencies on claims 1 and 8 respectively.  Further these claims recite manipulation or use of a registered “correction amount” variable, and neither Strumolo nor Breed disclose or teach a registered variable equivalent to “a correction amount” that is used in parallel with a registered internal pressure target value, depending on the various conditions of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Breed et al. (US 2007/0193811) teaches occupant weight detection using seat bladders.
Dӧrfler et al. (US 2016/0297333) teaches custom seat inflation for different users.
Zenk et al. (US 2010/0276973) teaches custom seat inflation for pressure detected from a seated occupant.
Cheng et al. (US 2010/0289302) teaches custom seat inflation based on a seated occupant's weight.
Young et al. (US 2015/0008710) teaches custom seat inflation based on monitored occupant parameters.
Seiller et al. (US 2017/0043681) teaches seat inflation using occupant entry/exit detection.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/7/2021